Citation Nr: 1516105	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-31 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for service-connected bilateral hearing loss, on the basis of substitution and to include for accrued benefits purposes.  

2.  Entitlement to service connection for depression, secondary to service-connected bilateral hearing loss, on the basis of substitution and to include for accrued benefits purposes.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), on the basis of substitution and to include for accrued benefits purposes.  


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from January 1955 to January 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

In February 2010, the Veteran added the claim of service connection for depression, secondary to service-connected hearing loss and entitlement to a TDIU. That month he also withdrew his claim for compensation under 38 U.S.C.A. § 1151 for left ear geometry issues and balance problems due to surgery.   

In May 2010, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran and the appellant were offered an opportunity to ask the undersigned questions regarding the claim.  Neither the Veteran, appellant, nor his representative asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board remanded the instant claim for further development in July 2010 and September 2011.  As will be discussed further herein, with regard to the issues being decided, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran died in December 2011.  During the pendency of his appeal, his surviving spouse filed a timely request to be substituted as the appellant in his place.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the United States Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  

In a letter to the Board in March 2015, the appellant revoked her power of attorney with Kathy Lieberman, Attorney, to represent her in this claim.  No other representative has been appointed; therefore, the appellant is unrepresented in this matter.  
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with this claim.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU, on the basis of substitution and to include for accrued benefits purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During the appellate period, the Veteran's bilateral hearing loss was manifested by no more than level VII in his right ear at any time and no more than level IV in his left ear at any time

2.  Resolving all reasonable doubt in the Veteran's favor, depression is proximately due to service-connected bilateral hearing loss and tinnitus.  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  

2.  The criteria for service connection for depression have been met.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.310 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA has a duty to assist an appellant in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran/appellant nor the prior representative has identified any outstanding medical evidence pertinent to the appeal.   

The Board further observes that this case was most recently remanded in order to afford the Veteran a VA examination so as to assess the severity of his bilateral hearing loss.  Thereafter, the Veteran was afforded a VA examination in October 2011.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

The March 2009 and October 2011 VA examination reports are of record in the claims file.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to the hearing loss claim decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Additional VA examinations and private audiology examinations are not complete for rating purposes and cannot be used to evaluate the Veteran's hearing loss for VA purposes.  An October 2007 VA examination report was not reliable according to the VA audiologist.  A February 2010 test was not performed in accordance with VA regulations.  A July 2010 VA examination was not complete because the Veteran refused to undergo an audiology examination, indicating he reported only information regarding his employability.  The VA examiner only reported past audiological findings in this report.  March 2009 and February 2010 private examinations were not performed in accordance with the Maryland CNC speech discrimination test, necessary for evaluation for VA purposes.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Increased Disability Rating for Bilateral Hearing Loss

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In rating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Service connection for bilateral hearing loss was granted by rating decision of January 2004.  A 20 percent disability rating was assigned, effective July 2003.  By rating decision dated in March 2006, the 20 percent disability rating was increased to 40 percent, effective November 2005.  The 40 percent disability rating has been in effect since that time.  

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the March 2006 rating decision, there is no evidence received within one year which relates to the disability rating assigned.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the November 2007 rating action is the proper rating decision on appeal.

The Veteran has maintained that his bilateral hearing loss was more severe than the 40 percent disability rating reflects.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

A VA examination report dated in March 2009 shows that the Veteran reported ongoing hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
75
85
85
73
LEFT
35
55
60
70
55

Average pure tone thresholds were 73 in the right ear, and 55 in the left ear.  The Maryland CNC word list revealed speech discrimination of 76 percent in the right ear and 90 percent in the left ear.  The diagnosis was mild to severe sensorineural hearing loss of the right and left ear. 

Under Table VI of the regulations, the Veteran's hearing acuity in the right ear was Level IV, and his hearing acuity in the left ear was Level II. Under Table VII of the regulations, such a combination of hearing impairment warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The VA examination report dated in October 2011 shows that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
80
90
90
78
LEFT
45
60
70
80
64

Average pure tone thresholds were 78 in the right ear, and 64 in the left ear.  Speech discrimination was 62 percent in the right ear and 78 percent in the left ear.  The diagnosis was sensorineural hearing loss of the right and left ear. 

Under Table VI of the regulations, the Veteran's hearing acuity in the right ear was Level VII, and his hearing acuity in the left ear was Level IV. Under Table VII of the regulations, such a combination of hearing impairment warrants a 20 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran's bilateral hearing loss did impact the ordinary conditions of daily life, including his ability to work as he stated that he must ask people to repeat themselves in order for him to understand conversations.  However, the October 2011 VA audiology report indicated that with the use of his hearing aids for amplification, the Veteran was able to respond appropriately when spoken to by his wife, when walking down the hall with the examiner, and by responding appropriately to all directions during the voice over during the examination.  The examiner stated that with the use of his hearing aids, he should not be hampered by doing any physical or sedentary work.  Moreover, the examiner said no visual cues were used during the examination.  

During the appeal, the Veteran stated that his hearing loss was worse than his rating reflected.  He also described difficulty understanding conversations in the environment around him.  He reported that he was a tax preparer and was unable to make telephone contact with his clients and he talked exceptionally loud during interviews while working with clients.  This made clients uneasy having to speak loudly when presenting their private tax information.  However, it has been observed that rating criteria are employed through "mechanical application," as applied to clinical test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of a Veteran's hearing impairment is not his or her subjective determination of that hearing loss or the use of hearing aids; it is the audiological test results.   In sum, the evidence is against a disability rating in excess of 40 percent for bilateral hearing loss.  

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

There is no evidence to show that the VA examinations of record that were used to evaluate the Veteran's hearing loss were defective, other than those so indicated by the record.  In fact, the most recent examination addressed the functional effect the Veteran's hearing loss had on his life.  The findings related that the Veteran had a substantial work history since service, including work as an engineer and his most recent employment as a tax preparer for H and R Block.  

The functional effects of his hearing loss disability was adequately addressed by the record, is adequately addressed under Martinak, and is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The criteria providing for higher ratings, has been explained thoroughly herein.  The current 40 percent rating more than adequately describes the severity of the Veteran's symptoms for this disability during the entire appeals period.  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture included such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22. at 111. 

Service Connection for Depression

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 
The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserted that service connection is warranted for depression, secondary to his service-connected bilateral hearing loss.  He maintained that he became depressed as a result of his inability to continue his employment because of his hearing difficulties.  

Service treatment records show no findings, treatment, or diagnosis of depression in service.  

The Veteran's post-service VA treatment records show that he had been referred by his primary care physician to the mental health clinic for evaluation in February 2010 and was diagnosed with depression, secondary to a general medical condition.  It was noted during the examination that he was feeling worthless and useless because he could no longer work.  He had become socially withdrawn and isolated.  

These findings were also reflected in testimony at the appellant's RO hearing in February 2013.  She and the Veteran's prior manager, discussed the changes in the Veteran as his hearing loss deteriorated.  It was presented that the Veteran was previously very congenial.  After his hearing worsened, he isolated himself from friends and co-workers, and found himself unable to answer the telephone at work because he could not hear persons over the telephone.  He became angry and frustrated because he was unable to communicate with clients and coworkers.  
In August 2014, a private psychologist, C.L.R., Ph.D., performed a psychological evaluation of the Veteran's medical reports to make a determination as to whether he had an acquired psychiatric disorder and if so, whether that disorder was due to a service-connected disability.  The psychologist reviewed the records associated with the Veteran's claims file and determined that, in concert with his service-connected hearing loss, the reports of depression secondary to a general medical condition, information provided via testimony from the Veteran's spouse and his prior manager regarding changed behavior, it was more likely than not that his major depressive disorder was related/caused by his service-connected hearing loss.  

As indicated above, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310. 

In this case, the evaluation of the Veteran's claims file, including statements of his surviving spouse, his former manager, and the medical findings of record, show, in pertinent part, it is at least as likely as not that the Veteran's diagnosed major depressive disorder was causally related to his worsened service-connected bilateral hearing loss.  A private psychologist also opined that it was more likely than not that the Veteran's major depressive disorder was due to his service-connected bilateral hearing loss.  There is no other competent opinion to refute this conclusion.  

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection is warranted.  In this regard, the Board points out that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).   Therefore, service connection for major depressive disorder, secondary to service-connected bilateral hearing loss, is warranted.   


ORDER

A disability rating in excess of 40 percent for bilateral hearing loss on the basis of substitution and to include for accrued benefits purposes, is denied.  

Service connection for major depressive disorder, on the basis of substitution and to include for accrued benefits purposes, is granted.  


REMAND

As a result of this decision, service connection for major depressive disorder due to service-connected bilateral hearing loss has been granted.  This will require a disability rating to be assigned by the agency of original jurisdiction, which in turn, could affect whether the Veteran meets the schedular criteria for a TDIU.  Accordingly, the Board finds that the claim for entitlement to a TDIU cannot be adjudicated until agency of original jurisdiction assigns an initial disability rating 
for the now-service-connected major depressive disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so  closely tied together that a final Board decision on one  issue cannot be rendered until the other issue has been  considered). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall implement the Board's decision awarding service connection for  major depressive disorder.  Following the assignment of an  initial disability rating for the service-connected major depressive disorder, the agency of original jurisdiction shall readjudicate the issue of entitlement to a TDIU.  If the issue remains denied, the appellant shall be  provided with a Supplemental Statement of  the Case and afforded a reasonable period  of time within which to respond thereto.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


